                 Case 2:18-cv-00736-JCC Document 86 Filed 07/02/21 Page 1 of 3




                                                                         Honorable John C. Coughenour
 1

 2

 3

 4

 5

 6

 7
                                   IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE WESTERN DISTRICT OF WASHINGTON
 9

10
                                                AT SEATTLE

11                                                      )
      CHONG and MARILYN YIM, KELLY                      ) Civil Action No. 2:18-cv-00736-JCC
12
      LYLES, EILEEN, LLC, and RENTAL                    )
13    HOUSING ASSOCIATION OF                            )
      WASHINGTON,                                       ) PLAINTIFFS’ FOURTH NOTICE OF
14                                                      )    SUPPLEMENTAL AUTHORITY
              Plaintiffs,                               )
15
      v.                                                )
16                                                      )
      THE CITY OF SEATTLE, a Washington                 )
17    Municipal corporation,                            )
                                                        )
18
              Defendant.                                )
19

20            In anticipation of the upcoming hearing on motions for summary judgment, Plaintiffs wish

21   to notify the Court of recent precedent relevant to this dispute. With respect to the issue of whether

22   the Fair Chance Housing Ordinance is subject to strict or intermediate scrutiny, please see

23   IMDB.com Inc. v. Becerra, 962 F.3d 1111, 1122 (9th Cir. 2020), attached as Exhibit A. With

24   respect to the issue of whether the Fair Chance Housing Ordinance regulates protected speech,

25   please see id. at 1123. With respect to the issue of whether the Fair Chance Housing Ordinance

26   regulates speech, please see Greater Philadelphia Chamber of Commerce v. City of Philadelphia,

27   949 F.3d 116, 136 (3d Cir. 2020), attached as Exhibit B.


     Pl. 4th Ntc of Supp. Authority - 1                                             Pacific Legal Foundation
     2:18-cv-00736-JCC                                                           255 South King St., Suite 800
                                                                                   Seattle, Washington 98104
                                                                                              (425) 576-0484
                 Case 2:18-cv-00736-JCC Document 86 Filed 07/02/21 Page 2 of 3




 1            DATED: July 2, 2021.
 2                                                Respectfully submitted,
 3
                                                  By: s/ BRIAN T. HODGES
 4                                                By: s/ ETHAN W. BLEVINS
                                                  Brian T. Hodges, WSBA # 31976
 5                                                Ethan W. Blevins, WSBA # 48219
                                                  Pacific Legal Foundation
 6
                                                  255 South King Street, Suite 800
 7                                                Seattle, Washington 98104
                                                  Telephone: (425) 576-0484
 8                                                Email: BHodges@pacificlegal.org
 9
                                                  Email: EBlevins@pacificlegal.org

10                                                Attorneys for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



     Pl. 4th Ntc of Supp. Authority - 2                                   Pacific Legal Foundation
     2:18-cv-00736-JCC                                                 255 South King St., Suite 800
                                                                         Seattle, Washington 98104
                                                                                    (425) 576-0484
                 Case 2:18-cv-00736-JCC Document 86 Filed 07/02/21 Page 3 of 3




                                          CERTIFICATE OF SERVICE
 1

 2             I hereby certify that on July 2, 2021, I caused the foregoing to be electronically filed with

 3   the Clerk of the Court using the CM/ECF, system which will send notification to all counsel of
 4
     record.
 5
                                                     s/ ETHAN W. BLEVINS
 6                                                   Ethan W. Blevins, WSBA # 48219
 7
                                                     Attorney for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



     Pl. 4th Ntc of Supp. Authority - 3                                              Pacific Legal Foundation
     2:18-cv-00736-JCC                                                            255 South King St., Suite 800
                                                                                    Seattle, Washington 98104
                                                                                               (425) 576-0484
